FRANK, Circuit Judge
(dissenting).
For the reasons stated in Seligson v. Goldsmith, 2 Cir., 128 F.2d 977, 979, and Robbins v. Gottbetter, 2 Cir., 134 F.2d 843, 844,1 think a proceeding of this type is “an abuse of the process of the bankruptcy court,” to be tolerated only because sanctioned by precedent; in effect, the trustee in bankruptcy is using a civil action as a substitute for a criminal suit. Having that in mind, it seems to me that appellants should be given ample opportunity to set up what defenses they can make, and that therefore there should be fully as much leniency in such a case as this as is ever indulged in any case because of the mistake of an attorney. With that in mind, I think we should follow In re Barnett, 2 Cir., 124 F.2d 1005, and, on that ground, reverse.